Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed 11 October 2021.  Claims 1, 9, 16 have been amended.  Claims 1-20 are pending and have been considered below.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1, 6, 9, 10, 12, 16, 17, 20 is/are rejected on the ground of nonstatutory double patenting of the claim(s) in United States Patent No. 10,216,752 B1.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim(s) 1, 6, 9, 10, 12, 16, 17, 20 of the instant application include all of the limitations of claim(s) 1, 2, 7, 9, 10, 15, 16, 17 of United States Patent No. 10,216,752 B1, however, claim(s) 1, 7, 15 of United States Patent No. 10,216,752 B1 include(s) limitations directed to detecting a shape in the picture (image as in the instant application). 


Instant Application 16/285,082
United States Patent No. 10,216,752 B1
1. A system, comprising: one or more computers configured to: analyze an image, that depicts an infrastructure that operates in a service provider network, to identify parameters of resources depicted within the image; determine, at least partly in response to analyzing the image, that one or more second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources, wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to provide one or more prompts to obtain at least one or more values of one of the one or more 

receive, from a computing device associated with a user of a service provider network, a picture that depicts an infrastructure that operates in the service provider network; 
detect resources that are depicted as graphical shapes in the picture that are provided by the service provider network, 
wherein detecting the resources includes to analyze the picture to identify a first graphical shape in the picture, 
identify a first resource that is provided by the service provider network based, at least in part, on the first graphical shape, 
analyze the picture to identify a second graphical shape in the picture, wherein the second graphical shape is different from the first graphical shape, and 
identify a second resource that is provided by the service provider network based, at least in part, on the second graphical shape; 
analyze the picture to detect connections between the resources, wherein the connections are depicted as graphical lines in the picture; 
determine that one or more parameters associated with the infrastructure are undetermined after analyzing the picture to identify one or more of the first 
providing a user interface that provides functionality for obtaining the one or more parameters; 
generate configuration data that describes a configuration of the infrastructure within the service provider network, the configuration data generated at least, in part, on the detected resources, the detected connections, and the one or more parameters; and perform one or more actions using the configuration data.


2. The non-transitory computer-readable storage medium of claim 1, wherein performing the one or more actions using the configuration data comprises 
wherein the one or more second parameters are used to provision the infrastructure within the service provider network; providing a user interface that includes functionality to provide one or more prompts to obtain at least one of the one or more second parameters; generating configuration data describing a configuration of at least a portion of the resources within the service provider network; and performing one or more actions using the configuration data.
7. A system, comprising: 
one or more computers configured to analyze an image, that depicts an infrastructure that operates in a service provider network, 
obtained from a customer of the service provider network to identify resources including a first resource and a second resource to provision in one or more of the service provider network and a second network, 
wherein the first resource is depicted as a first graphical shape and the second resource is depicted as a second graphical shape within the image; 
provide a user interface that provides functionality for obtaining one or more parameters that 
generate configuration data, based at least on analyzing the image and the one or more parameters, describing a configuration of the first resource and the second resource within the one or more of the service provider network and the second network; and 
perform one or more actions using the configuration data.


9. The system of claim 7, wherein performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
12. The computer-implemented method of claim 9, further comprising analyzing the image to determine graphical connections that are used to connect at least a portion of the resources.
10. The system of claim 7, wherein the one or more computers are further configured to analyze the image for at least one connection between the resources depicted in the image, wherein 
wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the  one or more second parameters; generate configuration data describing a configuration of at least a 

analyzing an image, that depicts an infrastructure that operates in a service provider network, 
obtained from a customer of the service provider network to identify resources, including a first resource and a second resource, to provision in one or more of the service provider network and a second network, 
wherein the first resource depicted within the image is associated with a first color and the second resource depicted in the image is associated with a second color; 
providing a user interface that provides functionality for obtaining one or more parameters that 
generating configuration data, based at least on analyzing the image and the one or more parameters, describing a configuration of the resources within the one or more of the service provider network and the second network; and 
performing one or more actions using the configuration data.


performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data.
16. The computer-implemented method of claim 15, wherein performing the one or more actions using the configuration data comprises generating a deployment template.
20. The non-transitory computer-readable storage medium of claim 16, wherein
performing the one or more actions using the configuration data comprises 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Sundareswaran et al. (US 2015/0038129 A1) and further in view of Louden et al. (US 2004/0081346 A1).

Claim 1. Athelogou discloses a system, comprising: one or more computers configured to: 
analyze an image, that depicts an infrastructure that operates in a network, to identify first parameters of resources depicted within the image, to manage computational resources of a computer network (P. 0002), a semantic network machine performs pattern recognition on a network image (P. 0052, 0077) for decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076); 
determine, at least partly in response to analyzing the image, that one or more second parameters of the resources … are undetermined …, a semantic Janus unit is capable of carrying out operations on itself (P. 0018) a semantic Janus unit is capable of carrying out certain operations on other nodes and links in a diagram (P. 0045), and changing the values of attributes and informational content of nodes, calculating a function and performing an algorithm on the contents of nodes and links ;
generate configuration data describing a configuration of at least a portion of the resources within the service provider network, for managing computational resources of the computer network (P. 0002), recording bundled information about informational contents, attributes, functions, and the vicinity of a node (P. 0053), analyzing the informational contents, attributes, functions and links to determine which operations and actions are to be performed (P. 0059), the semantic network machine performs pattern recognition on an image, generating an infrastructure map from the image (P. 0078), generating state information for components in the infrastructure map (Ps. 0079-0083) The pattern recognition process performed on an image and the resultant generation of the network map include the steps described in Paragraphs 52-68 and Figure 3; through this process, pattern recognition is performed on an image and informational contents, attributes, functions and links, ; and 
perform one or more actions using the configuration data, computational resources of the computer network are thereby allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), carrying out the determined operations (P. 0060), using the affect and character of semantic Janus units for resource management in computer networks allows computations to be focused on essential information in nodes and partial networks, allowing essential operations to be performed in less time and saving resources, such as environmental resources, information, knowledge and space (P. 0076) Based on the generated informational contents, attributes, functions and links, equivalent to the claimed configuration data describing a configuration, operations and actions are performed in the computer network.  

Athelogou does not disclose a service provider network, as disclosed in the claims.  However, Athelogou discloses a network can be a computer network, an electricity network, or the internet (P. 0076).  In the same field of invention, Sundareswaran discloses a network device and a mobile device .  Therefore, considering the teachings of Athelogou and Sundareswaran, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine a service provider network with the teachings of Athelogou.  One would have been motivated to combine a service provider network with the teachings of Athelogou in order to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs.

Athelogou does not disclose … second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters, as disclosed in the claims.  However, Sundareswaran discloses upon scanning an image with the mobile device, the mobile device is .  That is, Sundareswaran discloses a user is able to scan an image to connect the user’s mobile device to the network device, provision the network device, and input provisioning setting through a configuration portal, but Sundareswaran does not disclose that the image representing the network device is not recognized.  In the same field of invention, Louden discloses in the visual output of a system under test (P. 0049) an identified object (icon) includes the state of the object (ERROR) in the system under test (P. 0061) using a testing system, capturing an image in the visual output including graphical objects with graphical object definitions (P. 0093) detecting and displaying unrecognized graphical objects in a graphical user interface, wherein a user may select an unrecognized graphical object, and differences between a graphical object definition and the unrecognized graphical object are shown in a difference sub-window, and a user is able to edit the graphical object definition as deemed necessary to allow for the testing system to recognize the unrecognized graphical object in the future (P. 0094) An image of the output of a system under test is processed with image recognition, the image contains graphical objects that indicate a state of a component of the system under test and unrecognized graphical .  The combination of Louden with Athelogou and Sundareswaran allows a notification to be presented to a user of an unrecognized network component and provides an interface for the user to edit the unrecognized network component in a service provider network.  Therefore, considering the teachings of Athelogou, Sundareswaran and Louden, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine … second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters with the teachings of Athelogou and Sundareswaran.  One would have been motivated to combine … second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources; … a user interface … to provide one or more prompts to obtain at least one or more values of one of the one or more second parameters with the teachings of Athelogou and Sundareswaran to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products (Louden: (P. 0008).

Athelogou does not disclose wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters, as disclosed in the claims.  However, Sundareswaran discloses a user is able to scan an image, for example a printout, with an imaging device, the image containing provisioning data for the network device (P. 0018) wherein the image may be an augmented reality shape (P. 0019) upon scanning the image with the mobile device, a configuration portal is displayed and network configuration settings are passed to the network device, wherein the user may input one or more optional provisioning settings (P. 0022).  That is, Sundareswaran discloses a user is able to scan an augmented reality shape to connect the user’s mobile device to the network device, provision the network device, and input a provisioning setting through a configuration portal.  Therefore, considering the teachings of Athelogou, Sundareswaran and Louden, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes functionality to obtain at least one of the one or more second parameters with the teachings of Athelogou, Sundareswaran and Louden.  One would have been motivated to combine wherein the one or more second parameters are used to provision the infrastructure within the service provider network; provide a user interface that includes with the teachings of Athelogou, Sundareswaran and Louden to allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system for detecting errors in the captured graphical components and allowing the user to correct those errors so as to deploy more accurate products (Louden: P. 0008).

Claim 2. Athelogou, Sundareswaran and Louden disclose the system of claim 1, and Athelogou further discloses 
the one or more computers are further configured to receive the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system, and 
wherein the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are .  

Claim 3. Athelogou, Sundareswaran and Louden disclose the system of claim 1, and Athelogou further discloses the image is an electronic image of a model, a diagram, or a screenshot, pattern recognition is performed on an image containing components (Ps. 0052, 0077).  

pattern recognition is performed on an image containing components (Ps. 0052, 0077), the affect and character of a semantic Janus unit may be utilized for pattern recognition, for decision-making, for performing actions and for determining the consequences of those actions in networks (P. 0076) the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084) An image undergoes processing for pattern recognition and an infrastructure map is produced; the states of elements within the infrastructure map are determined for decision-making, for performing actions and for determining the consequences of those actions in networks, including computer networks.  

Claim 5. Athelogou, Sundareswaran and Louden disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises providing the configuration data to a deployment component configured to utilize the configuration data to provision the resources, Semantic network machine 20 uses the additional evaluation criteria to decide: (a) which nodes, which partial network of the semantic network machine, and what informational contents of the nodes are to be .  

Claim 6. Athelogou, Sundareswaran and Louden disclose the system of claim 1, and Athelogou further discloses performing the one or more actions using the configuration data comprises generating a deployment template using the configuration data, using the "affect" of a node of a semantic network machine to manage .  

Claim 7. Athelogou, Sundareswaran and Louden disclose the system of claim 1, and Athelogou analyzing the image includes identifying a symbol in the image and setting at least one first parameter for at least one of the resources to a value identified by the symbol, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that .  



Claim 12.    Athelogou, Sundareswaran and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image to determine graphical connections that are used to connect at least a portion of the resources, performing pattern recognition on the image results in determining links between nodes in the resultant infrastructure map (P. 0079).

Claim 13.    Athelogou, Sundareswaran and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses analyzing the image includes identifying the first parameters in the image based, at least in part, on one or more of symbols or colors in the image that are associated with one or more of the resources, the pattern recognition process determining the state of the recognized components and modifying the functionality of a node (semantic Janus unit) based on recognized and unrecognized parts of the image (P. 0079, 0080-0084), associating geometric structures, such as graphic objects, with each other that constitute nodes that-are linked by links; the operation of semantic network machine can change the shapes, textures, colors and contrasts of the graphic objects as a function of the situation existing in the semantic network machine 20; semantic view units graphically and textually represent the existing .

Claim 14.    Athelogou, Sundareswaran and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses receiving the image from a computing device associated with a customer of the service provider network, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine may freely select the layout of such a model or set of rules (P. 0074), receiving the image at a user’s computer from one or more monitoring devices (P. 0093) Customer is not defined in such a way as to distinguish a customer from a user of the system.

Claim 15.    Athelogou, Sundareswaran and Louden disclose the computer-implemented method of claim 9, and Athelogou further discloses the image includes a first graphical shape that identifies a first resource to provision within the service provider network and a second graphical shape that identifies a second resource to provision within the service provider network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the .

Claim(s) 16, 17 is/are directed to non-transitory computer-readable storage medium (having computer-executable instructions stored thereupon which executed by a computer) claim(s) similar to the system claim(s) of Claim(s) 1, 6 and is/are rejected with the same rationale.

Claim 18.    Athelogou, Sundareswaran and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou the instructions further cause the computer to receive, from a computing device associated with a user of the service provider network, the data, the user may define types of network components of the semantic network machine (P. 0040) or depending on the application, a user of semantic network machine 

Claim 19.    Athelogou, Sundareswaran and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses the resources comprise one or more of a virtual computing resource, a database resource, a storage resource, a security resource, an auto-scale resource, or a networking resource, decision-making, for performing actions and for determining the consequences of those actions in a computer network connected over the Internet (P. 0076).

Claim 20.    Athelogou, Sundareswaran and Louden disclose the non-transitory computer-readable storage medium of claim 16, and Athelogou further discloses performing the one or more actions using the configuration data comprises provisioning the infrastructure in one or more of the service provider network and a second network, computational resources of the computer network are allocated to computations on more relevant data, and tasks can be performed more quickly (P. 0020), by analyzing an image that is composed of elements (P. 0052) and pattern recognition is performed on the image (P. 0077) generating state information for components in the infrastructure map (Ps. 0079-0083), to identify the resources in the image that are represented by geometric graphical objects characterized by shape, texture, color and .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Athelogou et al. (US 2006/0195407 A1) in view of Sundareswaran et al. (US 2015/0038129 A1) and Louden et al. (US 2004/0081346 A1) and further in view of Snyder et al. (US 2012/0158806 A1).

Claim 8. Athelogou, Sundareswaran and Louden disclose the system of claim 1, but do not disclose the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based, at least in part, on the configuration data.  However, Athelogou further discloses a virtual semantic network that they perceive in which they virtually reposition, recombine, newly generate, change, delete, replace semantic units within their virtual semantic network, calculate expectations, make predictions and find new identities, by generating a so-called "simulation within a .  In the same field of invention, Snyder discloses in some implementations, the integrated resource provisioning system may provision a network attached storage (NAS) appliance via a virtual machine/physical device (P. 0014).  Therefore, considering the teachings of Athelogou, Sundareswaran, Louden and Snyder, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based with the teachings of Athelogou, Sundareswaran and Louden.  One would have been motivated to combine the one or more computers are further configured to cause one or more virtual machine instances to be instantiated within the service provider network based with the teachings of Athelogou, Sundareswaran and Louden to make Athelogou more versatile and flexible by executing the virtual semantic network in a virtual machine since virtual machines are portable and different virtual machines may be used to meet the user’s specific needs.

Response to Arguments
11 October 2021 have been fully considered but they are not persuasive.
The applicant argues:
The Office acknowledges on page 16 of the Office Action that Athelogou does not teach or suggest “second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources” or “a user interface ... to provide one or more prompts to obtain at least one or more values one of the one or more second parameters,” as recited in amended claim 1. Applicant agrees. To teach this recitation, the Office relies on the Louden reference. The Louden reference, however, describes allowing a user to “edit the graphical object definition 522 as deemed necessary to allow for the testing system 505 to recognize the unrecognized graphical object” [0092]. Allowing a user to edit a “graphical object definition”, however, does not teach, suggest, or describe at least the recitation of amended claim 1 for “determine, at least partly in response to analyzing the image, that one or more second parameters of the resources depicted within the image are undetermined for one or more of the depicted resources based, at least in part, on one or more types of the resources, wherein the one or more second parameters are used to provision the infrastructure within the service provider network”. For example, neither the Louden reference, or the other cited references, alone or in combination teach or suggest that the “second parameters are used to provision the infrastructure within the service provider network.” 

For at least the reasons presented herein, the combination of Athelogou, Planas, and Louden does not teach or suggest all of the features of claim 1, as amended. Accordingly, Applicant respectfully requests that the Office withdraw the § 103 rejection of claim 1.

The examiner respectfully disagrees.  While Athelogou discloses that pattern recognition is performed on a network image to produce nodes (semantic Janus units) in a semantic network machine that may be assigned any one of a plurality of states, or a combination of states, and the states of any one node or plurality of nodes may be modified, the modifications to any nodes are automatically applied in response to the pattern recognition process performed on the image of the network diagram.  That is, Athelogou does not disclose that a prompt is provided to a user to select the modifications to the nodes.  Furthermore, while Athelogou may be applied to a broad variety of different types of networks, including a computer network, Athelogou does not disclose that the modifications to the states of the nodes are for the purpose of provisioning a node, or nodes, in a service provider network.
The examiner has combined new prior art reference Sundareswaran with Athelogou for the amendments to the claims.  Furthermore, Louden is interpreted in light of the amendments and Sundareswaran, since the amendments change the scope of the claims.  Sundareswaran discloses that a user may use a mobile device to scan a 
Louden, however, does disclose that objects in the visual output of a system under test may indicate a state of a component, represented by an object in the visual output, of the system under test.  For example, in Figure 7G of Louden, the detected icon indicates an error of the component represented by the icon.  Furthermore, Louden discloses that a detected object may be unrecognized, and a user is provided with an interface for the user to be able to edit the graphical object definition as deemed necessary to allow for the testing system to recognize the unrecognized graphical object in the future.  Louden is not combined with Athelogou and Sundareswaran to provide an interface for setting undetermined, or unrecognized, parameters of a device, or component, detected in the network diagram. Louden was only combined with Athelogou and Sundareswaran for the functionality of detecting an unrecognized graphical object representing a system component in an image and for providing a user with an interface to make changes to the unrecognized object.


Applicant’s arguments with respect to claim(s) 1, 9, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 1, 9, and 16 have been amended to add the following or similar limitation:
wherein the one or more second parameters are used to provision the infrastructure within the service provider network.

New prior art reference Sundareswaran has been combined with Athelogou for this limitation.  As noted above, Sundareswaran discloses:
Sundareswaran discloses that a user may use a mobile device to scan a printout of an image of an augmented reality shape that contains provisioning information for a network device.  Upon scanning the augmented reality shape, the mobile device is connected to the network device and to an administrative device.  The administrative device then provides the provisioning data to provision the network device.

Adding this limitation to Athelogou would allow a user who is utilizing devices in a network that provides services to the user to configure the devices to provide services more in line with the user’s needs and to provide a more complete and robust system .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M HEFFINGTON whose telephone number is (571)270-1696.  The examiner can normally be reached on 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.H/Examiner, Art Unit 2177                                                                                                                                                                                                        12/22/2021

/JUSTIN S LEE/Primary Examiner, Art Unit 2177